DETAILED ACTION
Claim Objections
1.	Claim 1 objected to because of the following informalities:  Claim 1 recites “ends and” (Line 19).  In context, this would better delineate the claim limitations as –ends, and—.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohshita (US 2006/0116213) in view of Kitamura (JP 02-296023).
As per claim 1, Ohshita discloses an injection molded elastic element (10; [0029]) made of a plastic material ([0029]) for a device for dispensing fluids wherein the elastic element is releasably compressible so as to suction fluid therethrough (Joint boot 10 is capable of performing the claimed function), the elastic element comprising: 
a tubular body (16) having a main longitudinal axis, said tubular body comprising:

wherein said first end portion terminates in a first opening (14, Fig. 7) having a plurality of first projections (Fig. 1) formed on the internal surface proximate the first opening and spaced apart so that each first projection is positioned completely within the inner space and extends radially inward, 
wherein said second end portion terminates in an end wall (22) surrounding a second opening, said end wall substantially perpendicular to the main longitudinal axis and having a plurality of second projections (40) formed on the end wall and spaced apart so that each second projection extends axially away from said end wall in a direction different than the orientation of the first projections, and
wherein the tubular body has a truncated cone shape (Fig. 7) in which the sidewall has: 
(i) a substantially constant thickness between the first and second ends (Fig. 7) and 
(ii) a plurality of curved sections (Fig. 7), each with a substantially constant radius of curvature, interposed between the internal and external apexes; and
wherein, when considered along a cross-sectional diameter, each internal apex is aligned along a first straight line and each external apex is aligned along a second straight line and the first and second straight lines are not parallel to the longitudinal axis so that the internal and external apexes are offset and interpenetrate upon 
Kitamura discloses an air spring comprising a main portion provided in a spiral pattern (Fig. 5).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the boot of Ohshita by forming it in a spiral shape as taught by Kitamura in order to provide a flow path for errant grease.

    PNG
    media_image1.png
    527
    651
    media_image1.png
    Greyscale


As per claim 4, Ohshita and Kitamura disclose the elastic element according to claim 1.  Ohshita further discloses wherein said plurality of first projections are arranged at substantially regular intervals from one another along said internal surface of said tubular body (Fig. 1). 
As per claim 5, Ohshita and Kitamura disclose the elastic element according to claim 3.  Ohshita further discloses wherein said plurality of second projections project from said end wall in a direction that is substantially parallel to said main longitudinal axis (40). 
As per claim 17, Ohshita and Kitamura disclose the elastic element of claim 1.  Ohshita further discloses wherein: 
(a) the thickness of the sidewall is proportional to a diameter of the tubular body at its midpoint (Any two dimensions inherently have a proportion, 16), and 
(b) the radius of curvature is proportional to the diameter(Any two dimensions inherently have a proportion, 16, Fig. 7).
As per claim 18, Ohshita and Kitamura disclose the elastic element of claim 1.  Although Ohshita discloses wherein each of the first and second straight lines are formed at an acute angle relative to the longitudinal axis (Fig. 1), he does not disclose wherein the angle is between 2° and 12° relative to the longitudinal axis.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows of Ohshita and Kitamura by forming it with .
5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohshita (US 2006/0116213) in view of Kitamura (JP 02-296023) and further in view of Liebich et al (US 6,203,024).
As per claim 6, Ohshita and Kitamura disclose the elastic element according to claim 1, but do not disclose wherein said plurality of first projections each have a cross section having a substantially rectangular shape.
Liebich et al discloses a bellows wherein said plurality of first projections each have a cross section having a substantially rectangular shape (3, Fig. 2a, 2b).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round projections of Ohshita by forming them as rectangular strips as taught by Liebich et al in order to improve boot retention as such a change would only require a change in shape.
Response to Arguments
6.	Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Ohshita and Kitamura, the applicant argues that:
“Instead, it is noted that none the cited references provide details as to the configuration of the "bellows" portion taught in each of these references, at least beyond the structures having a tapering (Ohshita) or rectangular (Kitamura) shape…In particular, these features work in concert with the projections found on the first and second ends to create a body that is suitable for use as a biasing element in a dispensing pump. A skilled person would understand that the "boot joints" contemplated by the cited references would not be suitable to create, as one example, the minimum stroke necessary to pre-load the element (see paragraph 78, where the curvature is identified as a significant means of influencing this property)” (Page 8, ¶2-3).


The applicant argues that: 
“In further support, the examiner's attention is called to paragraph 15 of Ohshita. Here, Ohshita teaches that the axial and radial dimensions of the large diameter attachment part, including separately formed lobe and arc wall sections, are critical to securing the advantages of the boot joint described therein. To the extent a skilled person might extend this teaching to the applicant's claims, it would suggest the use of variable thickness and/or variable curvature radii” (Page 8, ¶4).

The cited paragraph [0015], along with paragraphs [0031] and [0032] refer to the arc-like wall portions (22) and the lobe portion (24), not the bellows portion (16) that is relied upon to teach the claimed feature.  The walls (16) of Ohshita have a substantially constant thickness.
The applicant argues that: 
 “Extending that further, the combination of Kitamura and Ohshita teach a person of ordinary skill to consider varying the ends or, possibly, the coating material on the bellows. At a minimum, it must be conceded that Kitamura and Ohshita don't seem to have any particular instruction or information on ways in which the shape of their "bellows" could or should be altered or improved, let alone instructions that are pertinent to the uses of the applicant's claimed elastic element” (Page 9).

The Examiner cited Kitamura to provide evidence that a spiral shaped bellows was an obvious variation of a non-spiral shaped bellows. However, even if Kitamura were not cited, a change in shape is considered within the skill of one of ordinary skill in the art. See MPEP 2144.04(IV)(B).  The applicant has provided no evidence that the use of a spiral-shaped bellows, as opposed a non-spiral-shaped bellows, is non-obvious. The proposed modification is a change in shape having no functional effect.  “Patents are relevant as prior art for all they contain…A reference may be relied upon .
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/           Examiner, Art Unit 3657